Exhibit 10.7

KANSAS CITY SOUTHERN

EXECUTIVE PLAN

(AS AMENDED AND RESTATED FEBRUARY 18, 2015)

THIS AMENDED AND RESTATED EXECUTIVE PLAN is executed the day and year
hereinafter provided by Kansas City Southern, a corporation organized under the
laws of the State of Delaware (“KCS”).

WITNESSETH:

WHEREAS, KCS established on January 18, 1985, the Kansas City Southern
Industries, Inc. ERISA Excess Benefits Plan for the purpose of providing
additional benefits to certain executives; and

WHEREAS, KCS has amended said plan from time to time and most recently amended
and restated the plan as the Kansas City Southern Executive Plan effective
February 23, 2011; and

WHEREAS, KCS reserved the power to amend said plan and wishes to exercise that
power to amend and restate said plan again as hereinafter provided.

NOW, THEREFORE, KCS hereby amends and restates said plan as the Kansas City
Southern Executive Plan (As Amended and Restated February 18, 2015) as set forth
herein.

Article 1. Definitions

1.1 “Annual Benefit” shall mean the benefit, if any, determined under the Plan
with respect to each calendar year.

1.2 “Annual Benefit Amount” shall mean the amount of a Participant’s Annual
Benefit, which, subject to the other provisions of this Plan, shall be a dollar
amount equal to 10% of the excess (if any) of (a) the Participant’s
Compensation, over (b) the maximum dollar amount of annual compensation that can
be taken into account for purposes of determining a



--------------------------------------------------------------------------------

participant’s benefit under a qualified retirement plan as set forth under
Section 401(a)(17) of the Code. If the amount determined under (b) of this
Section 1.2 equals or exceeds the Participant’s Compensation with respect to a
calendar year, then the Participant will not receive an Annual Benefit under
this Plan with respect to such calendar year.

1.3 “Award Agreement” shall mean a Restricted Shares Award Agreement providing
an award issued under the KCS Stock Option and Performance Award Plan of the
Restricted Shares representing the Participant’s Annual Benefit for a year.

1.4 “Code” shall mean the Internal Revenue Code of 1986, as from time to time
amended.

1.5 “Compensation” shall mean the amount equal to the greater of (a) the
aggregate of a Participant’s annual base salary for an applicable calendar year
plus the Participant’s compensation earned under the Company’s short-term
incentive plan for such year which may be paid in the following year or (b) an
amount equal to 145% (or such other percentage as set forth in the Participant’s
employment agreement) of the Participant’s annual base salary for an applicable
calendar year.

1.6 “Company” shall mean the employer of a Participant, and shall include only
KCS and each subsidiary company of KCS that is at least eighty percent
(80%) owned by KCS, and that has been admitted to participate in the Plan upon
approval of the Compensation and Organization Committee.

1.7 “Compensation and Organization Committee” shall mean the Compensation and
Organization Committee of the Board of Directors of KCS.

1.8 “Grant Date” shall mean the date an Annual Benefit is paid as provided in
Section 3.2.

1.9 “KCS” shall mean Kansas City Southern, a corporation organized under the
laws of the State of Delaware, or any successor entity.

 

- 2 -



--------------------------------------------------------------------------------

1.10 “KCS Stock Option and Performance Award Plan” shall mean the Kansas City
Southern 2008 Stock Option and Performance Award Plan, as may be amended or
replaced from time to time.

1.11 “Participant” shall mean an employee of a Company who is eligible to
participate in the Plan under Article 2.

1.12 “Plan” shall mean the Kansas City Southern Executive Plan (As Amended and
Restated February 18, 2015), as set forth herein and as may be amended from time
to time.

1.13 “Restricted Shares” shall mean shares of common stock of KCS that
constitute restricted shares within the meaning of the KCS Stock Option and
Performance Award Plan that are awarded to the Participant under the KCS Stock
Option and Performance Award Plan based upon the Participant’s qualification for
an Annual Benefit under this Plan. An Award Agreement for Restricted Shares
shall contain such terms and conditions as determined by the Compensation and
Organization Committee pursuant to its authority under the KCS Stock Option and
Performance Award Plan.

Article 2. Eligibility

Eligibility to participate in this Plan shall be limited to any executive of the
Company who is designated by the President or Chief Executive Officer of the
Company or by the Compensation and Organization Committee as a Participant in
this Plan.

Article 3. Benefits

3.1 Method of Payment of Annual Benefit. Each Participant’s Annual Benefit, if
any, shall be paid in the form of Restricted Shares unless payment is made in
cash under the provisions of Section 3.5. If the Participant’s Annual Benefit is
paid in the form of Restricted Shares, then the Participant will receive an
award of Restricted Shares under the KCS Stock Option and Performance Award
Plan. The Participant’s award of Restricted Shares will be subject to the terms
and conditions of the Award Agreement which shall be consistent with the
provisions of this Plan.

 

- 3 -



--------------------------------------------------------------------------------

3.2 Time of Payment of Annual Benefit. A Participant’s Annual Benefit, if any,
for a calendar year will be paid during the first 2 1/2 months of the calendar
year following the calendar year for which the Annual Benefit is earned.

3.3 Number of Restricted Shares. The number of Restricted Shares awarded in
payment of a Participant’s Annual Benefit shall be such number so that the total
value of the Restricted Shares awarded as determined on the Grant Date is equal
to 125% (or such greater percentage as the Compensation and Organization
Committee may determine, which percentage may vary from year to year) of the
Participant’s Annual Benefit Amount. The value of each Restricted Share for this
purpose shall be determined on the Grant Date and shall be equal to the fair
market value (as such term is defined under the KCS Stock Option and Performance
Award Plan) of one KCS common share. If the number of Restricted Shares
determined under the preceding sentences would include a fractional share, then
such fractional share shall be rounded up to the nearest whole share.

3.5 Active Employee Requirement for Award of Restricted Shares; Cash Payment. If
a Participant is not an active employee of a Company on the Grant Date
determined by the Committee under Section 3.2 with respect to an Annual Benefit,
then the Participant’s Annual Benefit, if any, payable on such Grant Date shall
be paid in the form of cash rather than as an award of Restricted Shares. The
amount of any such cash payment will equal the Annual Benefit Amount of such
Annual Benefit.

3.6 Discretion of Compensation and Organization Committee to Cancel Annual
Benefit. Notwithstanding any other provisions of this Plan, the Compensation and
Organization Committee may, in its sole discretion, prior to the payment of a
Participant’s Annual Benefit with respect to a calendar year, cancel the
Participant’s Annual Benefit for such calendar year so that the Participant will
receive no Annual Benefit under this Plan for such calendar year.

 

- 4 -



--------------------------------------------------------------------------------

Article 4. Additional Provisions

4.1 No Trust. Nothing contained in this Plan and no action taken pursuant to the
provisions of this Plan shall create or be construed to create a trust of any
kind or a fiduciary relationship between any Company and a Participant or any
other person.

4.2 Source of Payments. Each Participant, and any other person or persons having
or claiming a right to benefits hereunder or to any interest in the Plan through
such Participant, shall rely solely on the unsecured promise of the Company as
set forth herein and nothing in the Plan shall be construed to give the
Participant or any other person or persons any right, title, interest or claim
in or to any specific asset, fund, reserve, account or property of any kind
whatsoever owned by any Company or in which any Company has any right, title or
interest now or in the future, but such Participant shall have the right to
enforce his claim against the Company employing such Participant in the same
manner as any unsecured creditor.

4.3 No Assignment. The right of a Participant or any other person to the payment
of benefits under this Plan shall not be assigned, transferred, pledged or
encumbered in any way.

4.4 Death. If a Participant entitled to an Annual Benefit under this Plan should
die prior to the payment of such benefit, then the Participant’s Annual Benefit
will be paid in a cash payment determined under Section 3.5 to the beneficiary
designated by the Participant under this Plan, if any, but if the Participant
has not designated any beneficiary under this Plan then to the beneficiary
designated by the Participant, if any, under the KCS Stock Option and
Performance Award Plan, but if the Participant has not designated any
beneficiary under the KCS Stock Option and Performance Award Plan, then to the
Participant’s estate or to such person or persons entitled to receive the
Participant’s estate as determined by the Compensation and Organization
Committee. Any such payment shall constitute a complete discharge of the
liability of the Company with respect to such payment due under this Plan.

4.5 Incapacity. If the Compensation and Organization Committee shall find that
any person to whom any payment is payable under this Plan is unable to care for
his affairs because of illness or accident or is a minor, any payment due
(unless a prior claim therefor

 

- 5 -



--------------------------------------------------------------------------------

shall have been made by a duly appointed guardian, committee or other legal
representative) may be paid to the spouse, a child, a parent or a brother or
sister of such person, or to any person deemed by the Compensation and
Organization Committee to have incurred expense for such person otherwise
entitled to payment. Any such payment shall constitute a complete discharge of
the liability of the Company with respect to any payment due under this Plan.

4.6. Compensation and Organization Committee Powers and Liabilities. The
Compensation and Organization Committee in its absolute discretion shall have
the full power and authority to interpret, construe and administer this Plan and
the Compensation and Organization Committee’s interpretations and construction
thereof, and action thereunder, including the determination of the amount or
recipient of the payment to be made therefrom, shall be binding and conclusive
on all persons for all purposes. No member of the Compensation and Organization
Committee shall be liable to any person for any action taken or omitted in
connection with the interpretation and administration of this Plan.

4.7 Benefits Not Treated as Compensation. Any benefits payable under the Plan
shall not be deemed salary or other compensation to the Participant for the
purpose of computing benefits to which he may be entitled under any profit
sharing plan, pension plan or any other arrangement of any Company for the
benefit of its employees.

4.8 Governing Law. This Plan shall be construed in accordance with and governed
by the law of the State of Delaware, excluding its choice of laws.

4.9 Merger. Each Company agrees it will not be a party to any merger,
consolidation or reorganization, unless and until its obligations hereunder
shall be expressly assumed by its successor or successors.

4.10 Amendment. This Plan may be amended at any time and from time to time by
the Compensation and Organization Committee.

 

- 6 -



--------------------------------------------------------------------------------

4.11 Binding Effect. This Plan shall be binding upon and inure to the benefit of
each Company, its respective successors and assigns and the Participants and
their heirs, executors, administrators and legal representatives.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this amended and restated Plan has been duly executed this
18th day of February, 2015.

 

KANSAS CITY SOUTHERN By:

/s/ David L. Starling

Name: David L. Starling Title: President and CEO

 

- 8 -